Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 33 recites the limitation “the cellular interface circuitry” at line 1.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.       Claims 38-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
       Regarding claim 38, “A computer-readable medium” typically covers forms of non-transitory tangible media and transitory propagating signals per se, particularly when the specification is silent. When the broadest reasonable interpretation of a claim covers a signal per se, the claims are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. It is suggested that the claims be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The same remark applies to claim 45.

Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10	Claims 25-28 and 38-41 are rejected under 35 U.S.C. 103 as being obvious over Chuang (US 2016/0198332), in view of Silvestri (US 2017/0048659).
Regarding claim 25, Chuang discloses: (1) a UE 102-fig.1/fig.4 and a eNB 106-fig.1/fig.4, see 0036, where the UE is joined into a group, see 0025; (2) the UE includes a circuitry configured (not shown- that functions as a membership circuitry) to generate messages 410-fig.4 and 415-fig.4 to the network for using the proximity services restricted discovery of groups, see 0039; (3) group ID (group name), see 0046 and first/second group code (group code), see 0048 and table 1 (corresponding to generate and analyze membership messages, wherein the membership messages comprise a group name that is associated with the group code; (4) s405-fig.4, s425, s 415, 435 (transmitting messages); s410, s420, s430, s440 (receiving messages) (corresponding to instruct the device to transmit and receive membership messages with a network).

Silvestri discloses: (1) ProSe App A 106 and 108-fig.1 generate and analyze message received at the mobile device A and B, see claim 1; (2) ProSe App can provide feature D2D technology, see 0022. This implies the mobile device including a D2D interface circuitry. Consequently, the mobile device A and B is able to transmit and receive group messages with a device in the group using a device-to-device interface circuitry.
 At the time of the invention, it would have been obvious to a person of ordinary skill in the art to employ a mechanism enabling a mobile device to generate and analyzing received messages, wherein the mobile device includes a D2D interface circuitry for transmission/reception into the system of Chuang.  The suggestion/motivation for doing so would have been to improve location accuracy for proximity services.
Regarding claim 26, Chuang discloses similar steps for generating and analyzing discovery messages, wherein the discovery messages comprise the group code, see 0046.
 Silvestri discloses:(1) ProSe App A 106 and 108-fig.1 generate and analyze message received at the mobile device A and B, see claim 1; (2) ProSe App can provide feature D2D technology, see 0022. This implies the mobile device including a D2D interface circuitry. Consequently, the mobile device A and B is able to transmit and 
 At the time of the invention, it would have been obvious to a person of ordinary skill in the art to employ a mechanism enabling a mobile device to generate and analyzing received messages, wherein the mobile device includes a D2D interface circuitry for transmission/reception into the system of Chuang.  The suggestion/motivation for doing so would have been to improve location accuracy for proximity services.
Regarding claim 27, Chuang’s UE 200-fig.2/fig.4, see 0036 should include the discovery circuitry (not shown), the membership circuitry (not shown), and the group circuitry (not shown) in order to perform the generating and analyzing steps taught by Silvestri in accordance with a proximity services (prose) specification, see 0022.
Regarding claim 28, Chuang discloses: (1) receiving from the UE1-fig.4 in s425-fig.4 a first discovery request, wherein the first discovery request includes a group ID (group name) obtained in s410, for using the proximity services restricted discovery of groups, see 0039 and 0046, wherein the proximity services implies a distance measurement, e.g.,100 or 200 meters that could be expressed as information/indication associates with group code (corresponding to a discovery request message transmitted by the device comprising a request for a group name that is associated with a group code); (2) a discovery response message in s430 comprises a first group code and the group ID, see 0046 (corresponding to a discovery response message analyzed by the device comprising the group name associated with the group code).

Regarding claim 39, Chuang discloses similar steps for generating and analyzing discovery messages, wherein the discovery messages comprise the group code, see 0046.
 Silvestri discloses:(1) ProSe App A 106 and 108-fig.1 generate and analyze message received at the mobile device A and B, see claim 1; (2) ProSe App can provide feature D2D technology, see 0022. This implies the mobile device including a D2D interface circuitry. Consequently, the mobile device A and B is able to transmit and receive group messages with a device in the group using a device-to-device interface circuitry.
 At the time of the invention, it would have been obvious to a person of ordinary skill in the art to employ a mechanism enabling a mobile device to generate and analyzing received messages, wherein the mobile device includes a D2D interface circuitry for transmission/reception into the system of Chuang.  The suggestion/motivation for doing so would have been to improve location accuracy for proximity services.
Regarding claim 40, the first authorization response and the second authorization response transmitted by the network in FIG. 4 comprises ProSe Layer-2 Group ID, see 0040, which generates and analyzed messages in accordance with the ProSe function 
Regarding claim 41, this claim has similar limitations as those of claim 28.  Therefore, it is rejected under Chuang-Silvestri for the same reasons as set forth in the rejection of claim 28.
11.	Claims 34, 36-37, 45 and 47-48 are rejected under 35 U.S.C. 103 as being obvious over Chuang (US 2016/0198332).
Regarding claim 34, Chuang discloses: (1) the eNB 106-fig.1 includes a circuitry (not shown – that functions as an assistance circuitry); (2) the circuitry is configured to transmit a first discovery response in s430 to the UE according to the group ID (group name), see 0046, and the first discovery response comprises a first group code (corresponding to assign a unique group code to a unique group name); (2) the circuit is able to store group information for each group, wherein the group ID and the group code is included in both first discovery response s430 and s440, see 0046-0047 (corresponding to store group information comprising, for each group, the group code mapped to the group name); (3) receiving from the UE1-fig.4 (from a second device) in s425-fig.4 to use the proximity services restricted discovery of groups, see 0039 and 0046, wherein the proximity services implies a distance measurement, e.g.,100 or 200 meters that could be expressed as information/indication associates with group code (corresponding to in response to receiving, from a second device, a first membership message comprising a group code); (4) in s430, the network transmits a first discovery response to the UE according to the group ID (group name), wherein the first discovery response comprises a first group code and information of a discovery type “restricted 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to employ a discovery request comprising distance information as group code into the system of Chuang.  The suggestion/motivation for doing so would have been to improve location accuracy for proximity services.
Regarding claim 36, Chuang discloses the network can also record the group ID and group codes of each UE, see 0052 and table 1. Since the group code is formed for a certain UEs, the group code is considered temporary code.
Regarding claim 37, the first authorization response and the second authorization response transmitted by the network in FIG. 4 comprises ProSe Layer-2 Group ID, see 
Regarding claim 45, these claims have similar limitations as those of claim 34.  Therefore, it is rejected under Chuang for the same reasons as set forth in the rejection of claim 34. The eNB 200-fig.2 includes a non-transitory computer-readable medium having computer-executable instructions (not shown) to perform the claimed steps, see 0036. Regarding claim 36, Chuang discloses the network can also record the group ID and group codes of each UE, see 0052 and table 1. Since the group code is formed for a certain UEs, the group code is considered temporary code.
Regarding claim 47, Chuang discloses the network can also record the group ID and group codes of each UE, see 0052 and table 1. Since the group code is formed for a certain UEs, the group code is considered temporary code.
Regarding claim 48, the first authorization response and the second authorization response transmitted by the network in FIG. 4 comprises ProSe Layer-2 Group ID, see 0040, which generates and analyzed messages in accordance with the ProSe function specification, see 0035, and figure 4 at 0039-0048.

12.	Claim 32 is rejected under 35 U.S.C. 103 as being obvious over Chuang and Silvestri, in view of Stojanovski et al. (US 2016/0269185), hereinafter referred to as Stojanovski.
Regarding claim 32, Chuang and Silvestri disclose all limitations, except the d2d interface circuitry comprises a PC5 interface.
Stojanovski discloses the D2D air interface PC5, see 0024.


13.	Claim 33 is rejected under 35 U.S.C. 103 as being obvious over Chuang and Silvestri, in view of Shaw et al. (US 2018/0139670), hereinafter referred to as Shaw.
Regarding claim 33, Chuang and Silvestri disclose all claimed limitations, except the cellular interface circuitry comprises and LTE-Uu interface or a 5G interface.
Shaw discloses a wireless communication device 116-fig.1 that includes a cellular interface comprising an LTE-Uu interface for communicating with the 5G network 155 via Macro eNB 121-fig.1, see 0020.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to employ a cellular interface comprising an LTE-Uu interface taught by Shaw into the combined system of Chuang and Silvestri.  The suggestion/motivation for doing so would have been to support an E-UTRAN-based LTE-Uu network, which can further support downlink and uplink protocols, including Orthogonal Frequency-Division Multiple Access (OFDMA) protocol and/or Single-Carrier Frequency-Division Multiple Access (SC-FDMA) protocol.

                                  Allowable subject matter
14.	Claims 29-31, and 35 would be allowable if rewritten or amended to include all of the limitations of the base claim and any intervening claims.

15.	Claims 42-43 and 46 would be allowable if rewritten or amended to include all of the limitations of the base claim and any intervening claims, and if claims 38 and 45 rewritten or amended to overcome the 101 rejection, set forth in this Office Action.


                                 Conclusion

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim et al. (US 2016/0088668); Baghel et al. (US 2015/0271860); Pabla (US 2002/0156875); Shuman (US 2018/0063691) are cited , and considered pertinent to the instant specification.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465